IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DONTE ROLLINS,                             : No. 108 EM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
PHILADELPHIA COUNTY,                       :
                                           :
                   Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of September, 2016, the Application for Leave to File

Original Process is GRANTED.

      The Petition for Writs of Mandamus and Prohibition is DENIED, WITHOUT

PREJUDICE to Petitioner to pursue similar relief in this Court following the impending

hearings before the common pleas court.